UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of For the quarterly period ended: March 31, 2010 Commission file number: 0-10997 WEST COAST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-0810577 (State or other jurisdiction I.R.S. Employer Identification Number of incorporation or organization) 5335 Meadows Road – Suite 201, Lake Oswego, Oregon 97035(Address of principal executive offices)(Zip code) (503) 684-0884(Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): [ ] Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ X ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, no par value: 93,723,143 shares outstanding as of April 30, 2010 Table of Contents PAGE PART I: FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF LOSS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II: OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. [Reserved] 46 Item 5. Other Information 46 Item 6. Exhibits 47 SIGNATURES 48 - 2 - PART I: FINANCIAL INFORMATIONItem 1.
